Name: Decision of the EEA Joint Committee No 170/1999 of 26 November 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  European Union law;  oil industry;  organisation of transport;  land transport
 Date Published: 2001-03-01

 Avis juridique important|21999D0170Decision of the EEA Joint Committee No 170/1999 of 26 November 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0029 - 0029Decision of the EEA Joint CommitteeNo 170/1999of 26 November 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 33/97 of the EEA Joint Committee of 29 May 1997(1).(2) Commission Directive 1999/52/EC of 26 May 1999 adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 16a (Council Directive 96/96/EC) in Annex XIII to the Agreement:", as amended by:- 399 L 0052: Commission Directive 1999/52/EC of 26 May 1999 (OJ L 142, 5.6.1999, p. 26)."Article 2The texts of Directive 1999/52/EC in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 270, 2.10.1997, p. 19.(2) OJ L 142, 5.6.1999, p. 26.